silver medical inc petitioner v commissioner of internal revenue respondent docket no filed date p a calendar_year taxpayer applied to have its investments in a therapeutic discovery project certified under sec_48d on its application p requested certification of invest- ments made in its and tax years while certifi- cation generally results in a tax_credit p elected to receive cash grants in lieu of a credit p received certification p then changed it sec_2010 tax_year from a calendar_year to a short tax_year ending date p filed a second application under sec_48d requesting certification of investments made in united_states tax_court reports its fiscal_year ending fye date p’s second applica- tion did not result in certification held p is not entitled to a grant related to investments made after the calendar_year because p was not certified to make qualified invest- ments after that year held further grant funds attributable to estimated qualified_investments that exceeded actual investments made during the calendar_year must be recaptured as tax held further p must recapture the excess grant funds for its fye date because that year includes the period in which the relevant grant was made james h silver an officer for petitioner audra m dineen for respondent vasquez judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the fiscal_year ending fye date and an accuracy-related_penalty under sec_6662 of dollar_figure after a conces- sion the issues for decision are whether petitioner must recapture as tax dollar_figure previously received as a grant and if so whether recapture should occur for petitioner’s fye date findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incor- porated by this reference petitioner is a corporation orga- nized under delaware law at the time the petition was timely filed petitioner’s principal_place_of_business was palo alto california petitioner is a medical device company focused on devel- oping a system for more efficiently detecting cerebral ischemia ie stroke in patients undergoing surgery during all relevant times james h silver served as petitioner’s president mr silver holds a doctorate in chemical engineering and has over years of experience in the med- ical device industry shortly after petitioner timely filed its return the patient protection and affordable_care_act aca pub l all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules of prac- tice and procedure respondent concedes that petitioner is not liable for the accuracy-re- lated penalty silver med inc v commissioner no 124_stat_119 was enacted aca sec a stat pincite established a new sec_48d in the internal_revenue_code allowing a taxpayer to claim a tax_credit or alternatively apply for a cash grant in lieu of a credit if the taxpayer made investments in a qualifying_therapeutic_discovery_project qtdp the credit or grant was limited to of qualified_investments made in taxable years beginning in or sec_48d b pursuant to sec_48d the secretary and the internal_revenue_service irs jointly published notice_2010_45 2010_23_irb_734 establishing the qtdp pro- gram and describing the process by which taxpayers could apply to have a therapeutic discovery project certified as eligible for a credit or grant the irs also released form_8942 application_for certification of qualified_investments eligible for credits and grants under the qualifying thera- peutic discovery project program which allowed taxpayers to apply for the credit or grant on the form_8942 a taxpayer had to describe its thera- peutic discovery project and list its investment in the project for each year for which it was claiming the credit or requesting a grant the irs in consultation with the department of health and human services would review the application and decide whether to certify the project and the claimed investments notice_2010_45 sec_5 i r b pincite if the qtdp was certified the taxpayer would be allowed a credit or grant of of its qualified_investments sec_48d and b because sec_48d was added to the code in and applied only to tax years beginning in and the taxpayer would have gen- erally known the amounts of its investments made in but would have had to estimate the amounts of investments for if the taxpayer’s estimate exceeded the actual investments made the grant attributable to that excess_amount had to be recaptured as tax notice_2010_45 the term secretary means the secretary_of_the_treasury or his dele- gate sec_7701 and the term or_his_delegate means any offi- cer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redele- gations of authority to perform the function mentioned or described in the context sec_7701 united_states tax_court reports sec i r b pincite e b i stat pincite citing aca sec petitioner timely submitted a form_8942 requesting certifi- cation of qualified_investments for its two tax years begin- ning in and on its form_8942 where taxpayers are required to indicate the ending dates for the tax years for which they are seeking certification petitioner listed the dates for its calendar years ending date and petitioner also listed what investments were made in connection with the project during and estimated what investments would be made in connection with the project for respondent sent petitioner a letter on date approving petitioner’s project certifying dollar_figure of qualified_investments and approving a grant of dollar_figure petitioner’s certification letter states for calendar_year a grant payment of dollar_figure has been authorized to your payment management system account on date the remaining allocated amount of dollar_figure will be authorized for payment no later than days after the end of your calendar_year ending date the certification letter also notified petitioner that the amount of the grant might be reduced because the qtdp program was oversubscribed on the same day the certification letter was issued dollar_figure in grant money attributable to calendar_year was deposited in petitioner’s account several months later on date the remaining dollar_figure in grant money attributable to calendar_year was deposited in the same account shortly after receiving the certification letter but before receiving the grant money for petitioner submitted a form_1128 application to adopt change or retain a tax_year requesting a change for it sec_2010 tax_year from a cal- endar year to a short tax_year ending date this represent sec_50 of the qualified_investments petitioner made in the calendar_year this represent sec_50 of the qualified_investments that petitioner esti- mated would be made in the calendar_year at trial mr silver argued that petitioner had changed its taxable_year for business reasons because no clinical trials occurred in december how- ever no documentary_evidence was admitted that supports mr silver’s silver med inc v commissioner petitioner’s request was approved several months later because of the change in tax_year petitioner now had three tax years beginning in either or presumably in an effort to conform its certification applica- tion with the recently approved change in tax years peti- tioner submitted another form_8942 dated date requesting certification for its fye date the record shows that the irs received the second form_8942 however the record does not show that the estimated investments were certified or that the form_8942 was other- wise accepted or processed petitioner filed returns claiming it had incurred qualified_investments during the calendar_year the short tax_year ending date and its fye date because petitioner claimed it had qualified invest- ments exceeding actual investments made during these three periods petitioner recaptured dollar_figure of the grant how- ever the amount recaptured did not include any grant funds related to investments made during petitioner’s fye date respondent issued the notice_of_deficiency which dis- allowed the qtdp grant related to investments made after date ie respondent disallowed petitioner’s claimed grant for the period between january and date and recaptured that amount of the grant as tax this resulted in a deficiency of dollar_figure i qualified_investments opinion as discussed earlier sec_48d allows taxpayers to claim a credit or receive a grant in lieu of a credit equal to testimony all of the funds attributable to the calendar_year had already been deposited in petitioner’s bank account by the time petitioner’s appli- cation to change its tax_year was approved petitioner’s tax years beginning in or included the full calendar_year beginning date and ending date the short tax_year beginning date and ending date and the fiscal_year beginning date and ending date petitioner reported the recapture on its return for its fye date united_states tax_court reports of qualified_investments the taxpayer makes with respect to a qtdp of an eligible_taxpayer the parties agree that at all relevant times petitioner was an eligible_taxpayer and that petitioner’s project was a qtdp where the parties disagree is whether all of petitioner’s claimed investments made after the calendar_year were qualified_investments within the meaning of sec_48d this is an issue of first impression we begin by recognizing that statutes should be inter- preted as a whole to give effect to every clause sentence and word therein see 101_us_112 and the duty_of a court is to render that type of interpretation whenever possible 348_us_528 such an approach is a car- dinal principle of statutory construction 529_us_362 accordingly we apply the plain meaning of the words set forth in sec_48d and aca sec 310_us_534 and we do so mindful of the statutes as a whole the relevant paragraphs of sec_48d provide in general -for purposes of subsection a the qualified invest- ment for any taxable_year is the aggregate amount of the costs paid_or_incurred in such taxable_year for expenses necessary for and directly related to the conduct of a qualifying_therapeutic_discovery_project application of subsection -an investment shall be considered a qualified_investment under this subsection only if such investment is made in a taxable_year beginning in or aca sec e stat pincite adds that the term ‘qualified investment’ means a qualified_investment that is certified under sec_48d the parties disagree over whether petitioner’s investments made in were qualified_investments petitioner’s argu- ment focuses heavily on paragraph see supra which pro- vides that an investment is qualified so long as it is made in a taxable_year beginning in or petitioner taking a plain meaning approach believes that by changing its tax years so that three tax years begin in and it should be allowed to make qualified_investments over the silver med inc v commissioner three years respondent counters that when sec_48d is read as a whole it should be clear that congress intended for taxpayers to be able to make qualified_investments only over a maximum of two years ie months respondent further argues that petitioner can make qualified invest- ments only in the two calendar years ending in and because those were the tax years for which petitioner’s project had received certification we need not and will not address petitioner’s argument in resolving the instant case we focus on respondent’s alter- native argument and recognize that even if congress did intend to allow taxpayers like petitioner to make qualified_investments over three tax years an issue we decline to decide petitioner did not actually receive certification to do so sec_48d gives the secretary the authority to require taxpayers to provide specific information in an application_for certification the secretary exercised this authority when he and the irs jointly issued notice_2010_45 see notice_2010_45 sec_3 i r b pincite notice_2010_45 sec i r b pincite states that applica- tions for certification must be made on form_8942 on that form taxpayers are required to specify the taxable years beginning in and or for which they are seeking project certification and are requesting the credit or grant only the and calendar years were specified on petitioner’s form_8942 furthermore the certification letter resulting from petitioner’s application authorized grants only for the two calendar years consequently those were the only periods for which petitioner was certified to incur quali- fied investments for qtdp grant purposes while petitioner later filed an amended form_8942 likely in an effort to certify investments made in the fiscal_year extending into petitioner was not issued a second cer- tification letter therefore petitioner cannot report that it made qualified_investments after date because certification to do so was not received see aca sec sec_48d provides each applicant for certification under this paragraph shall submit an application containing such information as the secretary may require during the period beginning on the date the sec- retary establishes the program united_states tax_court reports e petitioner was entitled to make qualified invest- ments only in the and calendar years to the extent petitioner’s qualified_investments attributable to those two years exceed actual investments made the grant funds petitioner received attributable to those excess qualified_investments must be recaptured as tax see notice_2010_45 sec citing aca sec e b i ii recapture next we must determine the year for which petitioner must recapture the excess grant petitioner argues that recapture should occur for its short tax_year ending date we disagree for the reasons stated below we find that petitioner must recapture the excess grant for its fye date aca sec e b i provides recapture of excessive grant amounts -if the amount of a grant made under this subsection exceeds the amount allowable as a grant under this subsection such excess shall be recaptured under subparagraph a as if the investment to which such excess portion of the grant relates had ceased to be a qualified_investment immediately after such grant was made emphasis added we read this provision as requiring recapture of a disallowed portion of a grant immediately after the relevant grant was made petitioner argues that a single grant for all tax years was made on date when petitioner received the certification letter and that recapture should have there- fore occurred immediately after that date we disagree we believe that grants were made on separate dates date for the tax_year beginning in and date for the tax_year beginning in in determining that the grants were made on separate dates we focus primarily on the fact that the grant funds attributable to each year were paid on separate dates the terms of the qtdp program provide that grants for tax years beginning in will generally be paid no later than date and that grants for tax years beginning in will generally be paid within days of the last day of the taxable_year see notice_2010_45 sec and i r b pincite we believe that the payments for assessment in that year would be barred by the period of limitations silver med inc v commissioner each tax_year are sufficiently distinct to warrant a finding that the underlying grants are separately made in each year when paid in arriving at this conclusion we observe that the certifi- cation letter approving the grant did not result in an unre- stricted right to a fixed grant amount in fact the certifi- cation letter notified petitioner that the amount of the grant award was subject_to change it states since this program was oversubscribed your grant may be less than of the amount of qualified_investment shown on your form_8942 under these circumstances we believe that a single grant for all relevant years was not made with the issuance of the certification letter as petitioner argues rather the grant for each year was made when paid because it was not until the grant was finally paid that the secretary relinquished dominion and control of a fixed amount of grant funds to petitioner we find further support for our holding by looking at the authority guiding the grantmaking process notice_2010_45 sec allowed taxpayers to submit a single grant application that would cover tax years beginning in and see also id sec_5 i r b pincite the application was required to be submitted by date consequently applications were generally submitted before the end of most taxpayers’ tax years see id sec_5 after an application was submitted the secretary was required to approve or deny the application by date see sec_48d notice_2010_45 sec_5 while most taxpayers’ applications were generally sub- mitted before the taxpayers’ yearend notice_2010_45 supra stated that the grant applications as they related to did not become effective until after the yearend see notice_2010_45 sec stating that an election to apply for a grant on form_8942 submitted before the tax yearend was not considered effective until the day after the application process was understandably crafted to give the sec- retary the ability to review most applications simultaneously because there was a dollar_figure billion limit of funds for the entire program that needed to be efficiently allocated among all applicants see sec_48d notice_2010_45 sec_5 2010_23_irb_734 united_states tax_court reports the last day of the taxpayer’ sec_2010 taxable_year thus petitioner’s grant application_for it sec_2010 calendar_year although approved on date did not become effec- tive until date the day after the last day of peti- tioner’ sec_2010 taxable_year under those circumstances we conclude that the grant application_for that year was effec- tive on date and that the grant for the cal- endar year was actually made when paid on date now that we have determined that the grant attributable to the calendar_year was made in date we must return to the recapture provision in aca sec e b i and determine what amount must be recap- tured a taxpayer is allowed a grant in an amount equal to of the qualified_investments made during each tax_year sec_48d to the extent petitioner received grant funds related to qualified_investments petitioner did not make petitioner must recapture those grant funds as tax see aca sec e a and b i stat pincite notice_2010_45 sec and i r b pincite petitioner received certification to make dollar_figure in quali- fied investments during the calendar_year and received dollar_figure in grant funds because petitioner actually made only dollar_figure in qualified_investments during the cal- endar year it was entitled to a grant of only dollar_figure the excess grant which must be recaptured is dollar_figure dollar_figure grant received for less dollar_figure allowable as a grant petitioner has already recaptured dollar_figure of the grant therefore petitioner must recapture the remaining dollar_figure the proper year for recapture is fye date because it includes the date when the grant for the cal- endar year was made see aca sec e b i requiring recapture of disallowed portion of grant imme- diately after relevant grant was made in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit this conforms with the patient protection and affordable_care_act pub_l_no sec e b stat pincite which provides that a taxpayer applying for a grant for must do so after the last day for the tax_year but not later than the due_date for filing a return for that year silver med inc v commissioner to reflect the foregoing decision will be entered under rule f
